1    JOSEPHINE M. GERRARD (CBN 303221)
     Gerrard Law Offices
2
     1791 Solano Avenue, Suite F01
3    Berkeley, California 94707
     Tel: (510) 838-0529
4    Fax: (510) 280-1635
     jo@gerrardlawoffices.com
5
     Attorney for Plaintiff
6

7
                                    UNITED STATES DISTRICT COURT
8
                                   EASTERN DISTRICT OF CALIFORNIA
9

10
          James M. Stevens,                              Case No. 2:17-cv-02496-DMC
11
                 Plaintiff.
                                                         ORDER FOR ATTORNEY'S FEES AND COSTS
12                                                       PURSUANT TO THE EQUAL ACCESS TO
          vs.
13                                                       JUSTICE ACT. 28 U.S.C. § 2412(d).

14        Acting Commissioner of Social Security,

15              Defendant.

16

17

18
19
            Plaintiff requests that the Court find that he meets the statutory requirements for
20
     an award of attorney fees under the EAJA and that the Commissioner’s position was not
21
     substantially justified, and award $12,745.32 in attorney fees under 28 U.S.C. § 2412(d).
22

23
                                                        Respectfully submitted,
24

25   DATE: May 29, 2019

26                                                      /s/ Josephine M. Gerrard
27                                                      JOSEPHINE M. GERRARD
                                                        Attorney for Plaintiff
28
     Proposed order of EAJA fees                    1
1

2    APPROVED AND SO ORDERED:

3

4                                  ORDER
5

6
     Dated: June 6, 2019
7                                   ____________________________________
                                      DENNIS M. COTA
8                                     UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     Proposed order of EAJA fees     2
